Citation Nr: 0624316	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  99-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
urticaria, to include psychophysiological reaction with a 
history of lymph node infections of the groin and armpits.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a compensable rating for residuals of a 
spontaneous pneumothorax.

4.  Entitlement to a compensable rating for residuals of a 
status/post thoracotomy scar.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1968.

This claim is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in December 2003 for 
further development.  Regrettably, the Board concludes that 
due process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted by the Board in the previous remand, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted while this 
claim was pending, which, among other things, amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims.  This law also eliminated 
the concept of a well-grounded claim.  VCAA further requires 
VA to notify the appellant of the information and evidence 
necessary to substantiate the claim and indicate which 
portion of any such information or evidence is to be provided 
by VA and which is to be provided by the claimant.  38 
U.S.C.A. § 5103 (West 2002)  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

While the Board notified the veteran of his rights under the 
VCAA in November 2002, the United States Court of Appeals for 
the Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii), which allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003).  As such, the RO must notify the 
veteran of his due process rights under the VCAA.  

The Board notes that the RO provided the veteran with a 
Supplemental Statement of the Case (SSOC) in March 2006, 
which discussed the changes in the law.  However, while the 
SSOC contains a generic recitation of the law, it did not 
inform the appellant of what information and evidence he was 
responsible for providing, and what VA would attempt to 
obtain, in the context of these particular claims.  

Furthermore, as the Board directed the RO to provide the 
veteran with VCAA notice in the December 2003 remand, the 
oversight raises an issue with respect to compliance with 
Board remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders are not complied with the 
Board errs as a matter of law when it fails to ensure 
compliance).  

Therefore, and given the fact that the RO has never provided 
the veteran with a formal VCAA notice letter in connection 
with the present appeal, it is unlikely that the Board's 
analysis in this regard, if appealed, would survive judicial 
scrutiny.  
Since the Board no longer has authority to correct a missing 
or defective VCAA duty to notify letter, a remand is needed 
to comply with due process considerations.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, the 
most current VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records 
from the VAMC Houston for the period from 
February 2004 to the present.

2.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

3.  Then, the RO should re-adjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


